Per Curiam.
The rule of law applicable to plaintiff’s allegations and evidence is stated as follows:
“Where the owner or operator of a motor vehicle has knowledge of the defective condition of the vehicle which would make riding in it hazardous or unsafe for a guest, and believes or has reason to believe that the guest would not discover the danger, he has an obligation to warn the guest of such danger and risk and to exercise reasonable care in the operation and control of the vehicle in view of its known defective condition. For instance, where he knew, or in the exercise of reasonable care should have known, that such equipment was in a defective condition, and the guest had no knowledge, actual or constructive thereof, the owner or operator of a motor vehicle is liable for injuries sustained by a guest by reason of ... a defect in ... a door. . . .” 8 Am. Jur. 2d, Automobiles and Highway Traffic § 500 (1963).
See Annot., Automobile Guest — Falling Through Door, 9 A.L.R. 2d 1337, 1347 (1950).
Plaintiff’s evidence was sufficient to take his case to the jury, whose province it was to resolve the conflicts in all the evidence. The judgment of nonsuit is
Reversed.
Moore, J., not sitting.